Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected.
	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

receiving, by a computer-based system, a data input from an input channel, wherein the data input comprises at least one data field that defines a format of the data input;

comparing, by the computer-based system, the at least one data field of the data input to known metadata stored in the computer- based system to determine whether the format of the data input is known in the computer-based system;

when the format of the data input is determined to be known, reformatting, by the computer- based system, the at least one data field of the data input such that the data input is in a standardized format that is consumable by downstream platforms; and

when the format of the data input is determined to be unknown, analyzing, by the computer-based system using machine learning, the at least one data field of the data input to generate a machine learning analysis output that provides an insight into the format of the data input,

wherein the standardized format organizes the at least one data field of the data input in a predefined order, and

wherein the insight into the format of the data input comprises at least one of a trend, a causal event, and a correlated event of the data input.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

comparing data to metadata

determining whether the format of the data input is known

reformatting data

analyzing unknown format data

having insights into trends, causal events, and correlated events in input data

generating an analysis output



Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

This “computer-based system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning  module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory
	(4) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning  module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

generating, by the computer-based system, a descriptive analytics output in response to a first data field of the data input comprising the known metadata;

assessing, by the computer-based system, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and

generating, by the computer-based system, the machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis.

	Applicant’s Claim 2 merely teaches “generating a descriptive analytics output”, “assessing the data input”, and “generating the machine learning analysis output”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

further comprising enhancing, by the computer-based system, the input channel based on the machine learning analysis output.

	Applicant’s Claim 3 merely teaches “enhancing the input channel”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

further comprising generating, by the computer-based system, a recommendation message based on the machine learning analysis output.

	Applicant’s Claim 4 merely teaches “generating a recommendation message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.

	Applicant’s Claim 5 merely teaches “an API input, a web service input, a web portal input, or a file feed”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 6 merely teaches “a physical document input” and a “optical character recognition (OCR)” input. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the input channel comprises at least one of a speech input or a text input, and wherein the data input is received using at least one of a gateway or a natural language processing (NLP) module.

	Applicant’s Claim 7 merely teaches “a speech input or a text input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the input channel comprises an email input, and wherein the data input is received using at least one of an email webhook or the NLP module.

	Applicant’s Claim 8 merely teaches “an email input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the data input comprises at least one of transaction data or merchant data, and wherein the reformatted data input is consumed to comply with a know your customer (KYC) regulation, a financial risk rating, an anti-money laundering law, or a financial legal requirement.

	Applicant’s Claim 9 merely teaches “transaction data or merchant data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “10. A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

receiving a data input 

comparing a data quality

comparing data to metadata

reformatting the data input

analyzing unknown format data

having insights into trends, causal events, and correlated events in input data

generating an analysis output

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A processor
	(3) A memory
	(4) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware embodiment, or an embodiment combining aspects of the internet, software, and hardware. Furthermore, the system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, SONY BLU-RAY DISC®, optical storage devices, magnetic storage devices, and/or the like.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A processor
	(3) A memory
	(4) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware embodiment, or an embodiment combining aspects of the internet, software, and hardware. Furthermore, the system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, SONY BLU-RAY DISC®, optical storage devices, magnetic storage devices, and/or the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning  module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

generating, by the processor, a descriptive analytics output in response to a first data field of the data input comprising the known metadata;

assessing, by the processor, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and

generating, by the processor, the machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis.

	Applicant’s Claim 11 merely teaches “generating a descriptive analytics output”, “assessing the data input using a predictive learning analysis”, “generating the machine learning analysis output”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

enhancing, by the processor, the input channel based on the machine learning analysis output; and

generating, by the processor, a recommendation message based on the machine learning analysis output.

	Applicant’s Claim 12 merely teaches “enhancing the input channel” and “generating a recommendation message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.

	Applicant’s Claim 13 merely teaches “an API input, a web service input, a web portal input, or a file feed input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 14 merely teaches “data input” from “optical character recognition (OCR)”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the input channel comprises at least one of a speech input or a text input, and wherein the data input is received using at least one of a gateway or a natural language processing (NLP) module.

	Applicant’s Claim 15 merely teaches an “input channel” comprising “speech input or “text input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the input channel comprises an email input, and wherein the data input is received using at least one of an email webhook or the NLP module.

	Applicant’s Claim 16 merely teaches “an email input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising…” Therefore, it is a “non-transitory, tangible computer readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

receiving a data input 

comparing a data quality

comparing data to metadata

reformatting the data input

analyzing unknown format data

generating an analysis output

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory
	(4) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

This “computer-based system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware embodiment, or an embodiment combining aspects of the internet, software, and hardware. Furthermore, the system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, SONY BLU-RAY DISC®, optical storage devices, magnetic storage devices, and/or the like.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory
	(4) machine learning

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware embodiment, or an embodiment combining aspects of the internet, software, and hardware. Furthermore, the system may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, SONY BLU-RAY DISC®, optical storage devices, magnetic storage devices, and/or the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0032] In various embodiments, machine learning system 140 may be in electronic communication with data adapter 120, one or more data input channels 101, and/or business intelligence system 160. Machine learning system 140 may be configured to ingest data inputs from data adapter 120 and provide various machine learning, artificial intelligence, statistical modeling, or the like capabilities, as discussed further herein. Machine learning system 140 may comprise any suitable combination of hardware, software, and/or database components. For example, machine learning system 140 may comprise one or more network environments, servers, computer-based systems, processors, databases, and/or the like. Machine learning system 140 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used such as, for example, a server, web server, pooled servers, or the like. Machine learning system 140 may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, services, or the like, configured to perform various operations discussed herein. In various embodiments, machine learning system 140 may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, as discussed further 
herein.
 
[0033] In various embodiments, machine learning system 140 may comprise various software and/or hardware components configured to aid machine learning system 140 in performing various machine learning, artificial intelligence, statistical modeling, or the like capabilities. For example, and with reference to FIG. 3, an exemplary machine learning system 140 may comprise one or more of a descriptive analytics module 341, a predictive learning module 342, a prescriptive intelligence module 347, and/or an automated enhancement system 350. Descriptive analytics module 341, predictive learning module 342, prescriptive intelligence module 347, and/or automated enhancement system 350 may each comprise any suitable machine learning model or algorithm, statistical data model, or the like, and may be supervised or unsupervised. For example, exemplary unsupervised models may include clustering and dimensionality reduction, LDA topic modeling, and/or any other unsupervised machine learning model. For example, exemplary supervised models may include classification models, regression models, sentiment analysis techniques, and/or any other supervised machine learning model.

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.

	Applicant’s Claim 18 merely teaches “an API input, a web service input, a web portal input, or a file feed input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 19 merely teaches “data input” is from “optical character recognition (OCR)”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the input channel comprises at least one of a speech input, a text input, or an email input, and wherein the data input is received using at least one of a gateway or an email webhook and a natural language processing (NLP) module.

	Applicant’s Claim 20 merely teaches “a speech input, a text input, or an email input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 30 JUN 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
The Office asserts that the claims recite "mental steps" without reciting any "additional elements" that "integrate the claimed abstract idea into a practical application." (OA, p. 7). 

Applicant respectfully disagrees. The claims are, in fact, integrated into a practical application because they recite a technological improvement. Particularly, the claimed subject matter is directed to automating data extraction and adaptation from data inputs received from external sources. The claimed subject matter does this by receiving data inputs in "structured or unstructured data formats" from various data input channels and reformatting the data input into a standardized format "consumable by downstream platforms, applications, or systems." (Spec., para. [0015]). This enables external sources to "transmit the data inputs without requiring a unified, specific data structure," thus resulting in numerous technical benefits to storage and processing of data inputs in typical business process systems. Id.

Specifically, the Inventors describe how their system provides technical benefits to storage and processing of data inputs, as set forth in paragraph [0016] of the Specification as filed: 

The system therefore provides a technical solution to the technical problem caused by typical business process systems using data inputs having unified, specified data structures in order to be consumable by downstream platforms. In that regard, the system may reduce the cost, technology, and resource investments typically used by external sources. Moreover, by at least partially reducing the testing time for compliance and setup between external sources and the system, the system may reduce time and processing needs, thus increasing processing, memory, and bandwidth efficiencies. The system may also reduce human involvement and the need for manual input during the setup process, thus decreasing the needed processing compared to typical systems requiring manual input.

Thus, the claims are not "[m]erely using [a] conventional computer to receive data" without additional elements that amount to significantly more, but rather are directed to highly specific functions that provide technological improvements to the functioning of a computer involved in extracting and adapting data inputs received from external sources.

Accordingly, Applicant respectfully asserts that claims 1, 10, and 17 are patent-eligible under 35 U.S.C. § 101 because they are not directed to an abstract idea, and even if they were directed to an abstract idea, the claims integrate any alleged judicial exception into a practical application.

	Humans are more than capable of processing “structured or unstructured” data from multiple sources (e.g., audio-visual). The very thing Applicant claims to be a practical application is, itself an abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Each dependent claim is likewise subject matter eligible in view of their dependencies to the respective independent claims and further in view of their respective technological features. Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1- 20 under 35 U.S.C. § 101.

	Applicant’s arguments regarding the independent claims were unpersuasive. Therefore, there is no novel matter that may be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Rejections under 35 U.S.C. §102

Claims 1-5, 10-13, and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Liu, et al., Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles for Obstacle Avoidance Using Model Predictive Control, IEEE Transactions on Vehicular Technology, Vol. 66, No. 10, 2017, pp. 8746-8763, in its entirety (hereinafter "Liu"). Applicant respectfully traverses this rejection. Without acquiescing to the merits of this rejection, Applicant has amended independent claim 1. 

	The 35 U.S.C. § 102(a)(1) rejections are WITHDRAWN.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 SEP 2022